THE THIRTEENTH COURT OF APPEALS

                                    13-13-00273-CV


          ALEJANDRO SANTOS AND MARTHA MONICA SANTOS
                                  v.
 MADELYN HOLZMAN, M. D., INDIVIDUALLY AND D/B/A UROLOGIC SPECIALISTS
                           ASSOCIATES, P. A.


                                    On Appeal from the
                      275th District Court of Hidalgo County, Texas
                             Trial Cause No. C-2714-99-E


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

May 28, 2015